Citation Nr: 0937116	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-24 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which: granted service connection 
for diabetes mellitus associated with herbicide exposure, 
assigning a 20 percent disability evaluation, and 
hypertension, assigning a 10 percent disability evaluation; 
denied service connection for PTSD, depression, arthritis, 
osteoarthritis, and hepatitis C; and denied entitlement to 
total disability based on individual unemployability.  In 
October 2005, the Veteran submitted a notice of disagreement 
concerning only the issue of entitlement to service 
connection for PTSD and subsequently perfected his appeal in 
August 2006.

Although the August 2006 VA Form 9 served as a timely notice 
of disagreement for the issues of entitlement to service 
connection for arthritis and increased evaluations for 
diabetes mellitus and hypertension, the Veteran never 
perfected his appeal of these issues.  Thus, these three 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 9) after a statement of the case 
is issued by VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for PTSD.

The Veteran contends that he had multiple in-service 
stressors which caused his PTSD.  Specifically, he claims 
that: (1) three days after arriving on base, a mortar and 
rocket attack hit his quarters, (2) for the first five months 
in Vietnam, he served on guard duty, coming under attack at 
least monthly, and (3) three days before leaving Vietnam, a 
sapper attack destroyed his helicopter unit.  See Veteran 
letter, August 11, 2005.  The Veteran's service records also 
indicate his unit number for verification purposes.  However, 
the RO has made no attempt to verify these alleged stressors.

In light of the Veteran's currently diagnosed PTSD and his 
unverified stressors, additional development is required.  
Such development must include an attempt to verify the 
alleged stressors.  If verified, the Veteran must be afforded 
an examination to clarify whether he has PTSD and, if so, 
whether there is a link between the diagnosis and a verified 
stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In addition, any outstanding VA psychiatric treatment 
records, dated from February 2007 to the present, should be 
obtained and associated with the claims file.  See 38 
U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA psychiatric 
treatment records prepared since February 
2007.  

2.  Request the Veteran provide further 
information regarding details surrounding 
his alleged PTSD stressors.  He should be 
asked to provide any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressor occurred.  He should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his claimed 
in-service stressors.

3.  Undertake any necessary development 
to independently verify the above-
referenced stressors, including 
contacting the U.S. Army and Joint 
Services Records Research Center or other 
appropriate agency.  Any additional 
action necessary for independent 
verification of the particular alleged 
stressors, including follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, the AOJ should notify 
the Veteran and his representative of 
this fact, explain the efforts taken to 
obtain this information and describe any 
further action to be taken.

4.  If, and only if, the Veteran's 
claimed in-service stressors are 
verified, the Veteran must be scheduled 
for a VA psychiatric examination.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner should be expressly informed 
of any verified stressor(s).  The 
examiner should also be informed that 
only the specifically verified in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD.  If a diagnosis of PTSD is made 
by the examiner, he or she should 
expressly indicate whether it is at least 
as likely as not that such PTSD is due to 
the verified stressor(s).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

